COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 FERMIN GARZA, JR.,                                            No. 08-13-00116-CV
                                               §
                        Appellant,                                 Appeal from
                                               §
 v.                                                            112th District Court
                                               §
 ESTAKFI VARGAS AND                                         of Crockett County, Texas
 ESPERANZA VARGAS,                             §
                                                            (TC # 98-08-006120-CV)
                        Appellees.             §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for a new

trial, in accordance with this Court=s opinion. We further order that Appellant recover from

Appellees all costs of this appeal, for which let execution issue, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF MAY, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.